Citation Nr: 1722062	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-07 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to service connection for degenerative arthritis of the right hip.

3.  Entitlement to service connection for degenerative arthritis of the left knee.  

4.  Entitlement to service connection for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from January 6, 1967 to May 5, 1967, and on July 23, 1968.  He had additional service in the Alabama Army National Guard from May 1965 to May 1971 and from January to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision (issued in June 2010) by the Department of Veterans Affairs (VA) Regional Office (RO) above.

In February 2017, the Veteran testified before the undersigned during a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran's currently diagnosed right hip, right knee, left knee, and lumbar spine arthritis disabilities manifested in service, within a year of service discharge, or are otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the right knee, degenerative arthritis of the right hip, degenerative arthritis of the left knee, and degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case have referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. § 3.6 (a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6 (c)(1) (2016). 

Certain evidentiary presumptions are provided by law to assist veterans in establishing service connection for a disability or disabilities, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304 (b), 3.306, 3.307, 3.309. 

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless those periods are also active service periods.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); see also Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status). 

However, once a claimant has achieved veteran status for a single disability incurred or aggravated during a period of ACDUTRA, veteran status applies to all disabilities claimed to have been incurred or aggravated during that period of ACDUTRA."  Hill v. McDonald, 28 Vet. App. 243 (2016).

Service connection has been established for tinnitus stemming from the appellant's period of ACDUTRA in 1968.  See October 2009 VA audio examination; April 2010 rating decision.  Therefore, he enjoys veteran status for any disability arising from this period of service.  

In that regard, the Veteran is seeking service connection for disabilities affecting his right hip, right knee, left knee, and lumbar spine related to his period of ACDUTRA.  He has specifically asserted that, while on ACDUTRA in 1968, he was crushed and pinned between two trucks, which resulted in injuries to his right hip, both knees, and low back.  

The service treatment records (STRs) show that, on July 23, 1968, the Veteran was hospitalized after being pinned between two trucks, with force being exerted through his pelvis.  Clinical examination resulted in a diagnosis of contusion to the right greater trochanter (hip) and hematoma on the medial aspect of the right upper calf.  

The October 2009 VA examination reports reflect that the Veteran has a current diagnosis of right knee degenerative joint disease and degenerative arthritis of the right hip, left knee and lumbar spine.  

Therefore, the remaining issue in this case is whether the currently diagnosed right hip, right and left knee, and lumbar spine disabilities are related to the injury in service.  

After reviewing the evidence of record, the Board finds the most competent and probative evidence preponderates against a finding that his current disabilities are a result of his in-service injury.  

The STRs clearly show the Veteran was pinned between two trucks in 1968 and suffered a contusion to his right hip and hematoma to his right calf.  While injuries to his left knee or low back were not alleged or shown at the time of the injury, the Board acknowledges that a crushing injury could result in injuries to his knees and low back, as alleged by the Veteran.  However, the Board finds probative that the Veteran did not allege, nor did clinical evaluation reveal, any symptoms, injuries, or diagnoses, including traumatic arthritis, related to the Veteran's right hip, left or right knee, or lumbar spine at examinations conducted after the initial injury.  See reports of medical examination and history dated July 1969 and January 1974.  

The Veteran filed an initial claim for service connection for the claimed disabilities in June 2009 but the earliest evidence of the disabilities is in a July 2010 VA treatment record noting a history of DJD of the bilateral knees and lower back.  

During the February 2017 hearing, he testified that he did not seek treatment for his claimed disabilities after service but that his right knee has continued to bother him since the accident and that his left knee, low back and right hip have also hurt intermittently over the years.  He testified that, while his injuries have gotten worse recently, the injuries have been present the entire time.  

The Veteran also testified that he received treatment for his claimed disabilities from a private physician, Dr. Zaremba, from 2006 to 2011 but treatment records from Dr. Zaremba do not contain any information regarding the claimed disabilities, to include any indication that the claimed right hip, bilateral knee, or lumbar spine disabilities were incurred as a result of the in-service injury.  Notably, the Veteran has not submitted or identified any outstanding medical evidence that would indicate there is an etiologic relationship between the claimed disabilities and his ACDUTRA.  

In fact, there is no medical evidence in the record that links the Veteran's current disabilities to his periods of ACDUTRA.  Significantly, while the Veteran contends that his disabilities are related to the injury that occurred during ACDUTRA, the October 2009 VA examiner opined that the Veteran's current right hip, bilateral knee, and lumbar spine disabilities are less likely as not related to the remote injury that occurred during service.  In making this determination, the examiner noted that, while the in-service injury resulted in a right hip contusion and hematoma on the right calf and knee, the injury occurred 41 years ago.  The examiner also noted that the Veteran reported that his symptoms started bothering him two years ago and that records are silent regarding chronic problems in the years after service.  

The Board finds that the October 2009 VA opinion is adequate to decide the issues as it is predicated on all relevant facts in this case, including facts obtained from examining and interviewing the Veteran, as well as review of the evidentiary record.  

While the Veteran has alleged that his claimed disabilities are related to his ACDUTRA, the Board finds that the question regarding the potential relationship between the Veteran's disabilities and any instance of his military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Indeed, the question of causation of arthritis is a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.

Since the Veteran's ACDUTRA is considered active service by virtue of the fact that he has a service-connected disability stemming from this period of service, the presumption of service connection may be applied, if warranted.  In this case, the Veteran has been diagnosed with arthritis of the right hip, bilateral knees, and lumbar spine, which is a chronic disease for which service connection may be granted on a presumptive basis if manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.309.  However, the presumption does not apply in this case because there is no x-ray evidence of arthritis affecting any of the claimed joints until October 2009, more than 40 years after the Veteran was discharged from service.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for the claimed right hip, right knee, left knee, and lumbar spine disabilities.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply, and the Veteran's claims are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint disease of the right knee, degenerative arthritis of the right hip, degenerative arthritis of the left knee, and degenerative arthritis of the lumbar spine is denied.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


